Title: To Thomas Jefferson from Alexander Wolcott, 18 March 1803
From: Wolcott, Alexander
To: Jefferson, Thomas


          
            Sir
                            
            Middletown (Con) March 18. 1803
          
          I have taken the liberty of detaining the letter of Mr Edwards that accompanies this, until I had an oportunity of conferring with Mr Kirby on the subject of letter. Mr Kirby’s letter will express to you his opinion on the same subject. I beg you to believe Sir, that any other man whose claims were equal, or nearly equal to those of my brother should, by me, have been prefered to him—but, all things considered, I feel myself compelled by reason, and justice, to unite with the other Gentlemen in recommending him for the office of Surveyor of the Port of Saybrook, in case a removal of the present Surveyor should be thought expedient.
          In stating the circumstances which are thought to demand a removal, I will not dwell on the peculiar party bitterness of the present Surveyor, nor on the influence that his office gives him in his neighbourhood, (he having the distribution of certain subordinate employments which I shall presently explain,) nor on the influence, which he also derives from his office, over the minds of Master, and crews of vessels on board which he is employed—which class of men is, with us, by no means an unimportant one—and which influence has, as is universally understood, been exerted to the utmost, to excite prejudice, and discontent against the present administration of our general government. His removal would, on their accounts, be universally acceptable to republicans here. Another circumstance, which has lately come to my knowledge, I will take the liberty to state particularly, and at the same time, with as much brevity as I am able.
          It has been the practice in this, as I presume it has in every other district, for the Collector to employ, under general appointments, such number of Inspectors, or Tidewaiters as he finds proportionate to the business of the district. It frequently happens however, that at certain periods, a greater number of vessels arrive, and consequently a greater number of Inspectors are required than have received this general appointment; in this case the Collector makes a special appointment for the occasion. Owing to the peculiar situation of this district, it has been found necessary to devolve this power of appointing these special Inspectors on some person residing at the mouth of Connecticut-River. It has hitherto been entrusted to the Surveyor of the Port of Saybrook. Now Sir, it appears that in some, and I have reason to believe that if it were thought necessary to investigate the business, it would turn out that, in all instances, he has made those appointments on the express condition that he should share, in a certain proportion, in the wages of the Inspector, and that some men, who have refused to enter into such stipulations, have, on that account, been refused the employment—that the proportion which the Surveyor has thus reserved to himself as he has himself declared, never been less [than] fifty cents, and sometimes as high as a dollar for each day that the Inspector has been employed.
          The fact of his having received, in some instances, part of the wages of the Inspectors, can be proved by the oaths of the Inspectors themselves if required, indeed, so far as I can learn, it is a thing of public notoriety in his neighbourhood.
          These facts I have thought it my duty to communicate, but it would not become me to super add any comments.
          Have the goodness Sir, to accept assurances of my perfect respect
          
            Alex Wolcott
          
        